DISMISS and Opinion Filed April 3, 2019




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-01514-CV

                           JOHN W. SMITH, Appellant
                                     V.
                  COTTAGES AT HICKORY CROSSING, LLC, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-05504-E

                             MEMORANDUM OPINION
               Before Chief Justice Burns, Justice Whitehill, and Justice Molberg
                                Opinion by Chief Justice Burns
       The docketing statement and clerk’s record in this case are past due. By postcard dated

December 18, 2018, we informed appellant the docketing statement in this case was due. We

cautioned appellant that failure to file the docketing statement within ten days might result in the

dismissal of this appeal without further notice. The notice was returned to the court. The clerk’s

office called appellant and left a voice mail directing appellant to update his address so that the

Court could notice appellant about the case. Appellant did not respond. By letter dated February

19, 2019, we notified appellant at his last known address that the Dallas County Clerk had informed

the Court that the clerk’s record had not been filed because appellant had not paid or made

arrangements to pay for the clerk’s record. We directed appellant to provide verification of

payment or arrangements to pay for the clerk’s record or to provide written documentation
appellant had been found entitled to proceed without payment of costs within ten days.1 We

cautioned appellant that failure to do so would result in the dismissal of this appeal without further

notice. To date, appellant has not filed the docketing statement, provided the Court with the

required documentation, updated his address, nor otherwise corresponded with the Court regarding

the status of this appeal.

           Accordingly, we dismiss this appeal for want of prosecution. See TEX. R. APP. P. 42.3(b),

(c).




                                                                          /Robert D. Burns, III/
                                                                          ROBERT D. BURNS, III
                                                                          CHIEF JUSTICE


181514F.P05




     1
       Appellant filed a statement of inability to pay costs. Our records do not indicate whether the statement was challenged by the County clerk
or Court Reporter.

                                                                      –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 JOHN W. SMITH, Appellant                          On Appeal from the County Court at Law
                                                   No. 5, Dallas County, Texas
 No. 05-18-01514-CV        V.                      Trial Court Cause No. CC-18-05504-E.
                                                   Opinion delivered by Chief Justice Burns.
 COTTAGES AT HICKORY CROSSING,                     Justices Whitehill and Molberg
 LLC, Appellee                                     participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered April 3, 2019




                                             –3–